Name: Commission Regulation (EC) NoÃ 1475/2007 of 13 December 2007 opening a Community tariff quota from 2008 for manioc originating from Thailand
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  international trade;  Asia and Oceania
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/15 COMMISSION REGULATION (EC) No 1475/2007 of 13 December 2007 opening a Community tariff quota from 2008 for manioc originating from Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas: (1) During the World Trade Organisation multilateral trade negotiations, the Community undertook to open a tariff quota restricted to 21 million tonnes of products falling within CN code 0714 10 originating in Thailand per four-year period, with customs duty reduced to 6 %. This quota must be opened and administered by the Commission. (2) Taking into account the specifications of the product and the market, the use of the first-come first-served management method appears to be appropriate. In the interest of administrative simplification, the quota concerning manioc products under the application of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (2), as regards the imports and export products in the cereal and rice sector, should be managed in conformity with Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (3). The management should be done in accordance with Articles 308a, 308b and 308c (1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (3) Article 9 (1) of Regulation (EC) No 1784/2003 provides for a possible exemption from the requirement to submit an import licence for products having no significant appreciable impact on the supply situation of the cereals market. In the last years, the Community imports less than 10 percent of the annual quantity of manioc falling within CN code 0714 10. This involves a limited quantity of very specific products, with no impact on the cereals market. The exemption from the import licence requirement provided for in Article 9(1) of Regulation (EC) No 1784/2003 can therefore be applied. (4) It is necessary to keep an administration system which ensures that only products originating from Thailand may be imported under the quota. It should be clarified which kind of proof certifying the origin of products has to be provided to benefit from the tariff quotas under the first-come, first served system. This is laid out in Articles 55 to 65 of Commission Regulation (EEC) No 2454/93. (5) Given that equivalent tariff quotas have not been quickly exhausted in the last two years, tariff quotas under this Regulation should be regarded initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93 when managed under the first-come first-served system. Therefore, customs authorities should be authorised to waive the requirement for security in respect of goods initially imported under those quotas in accordance with Articles 308c(1) and 248(4) of Regulation (EEC) No 2454/93. Due to the particularities of the transfer from one management system to the other Article 308c(2) and (3) of that Regulation should not apply. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 This Regulation opens a Community tariff quota for manioc originating from Thailand. It shall be managed on a calendar-year basis, from 1 January 2008. Article 2 The quantity, expressed in net weight, for the import of manioc falling within the CN code 0714 10, as well as the customs duty applicable shall be those laid down in the Annex. Article 3 The tariff quota set out in the Annex to this Regulation shall be managed by the Community on a first-come, first-served basis in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. Article 308c(2) and (3) of that Regulation shall not apply. Article 4 Imports of manioc under the tariff quota referred to Article 1 shall not require the submission of an import licence. Article 5 Release for free circulation within the quota referred to in Article 1 of this Regulation shall be subject to the presentation of a certificate of origin issued by the competent authorities of Thailand in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply as from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1). (3) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX COMMUNITY TARIFF QUOTAS FOR THAILAND MANIOC CN codes Rate of duty % Description of products Tariff quota number (1) Origin Annual quantity million tonnes (2) (net weight) 0714 10 6 Manioc 09.0708 Thailand 5,75 (1) Previous tariff quota number 09.4008. (2) Tariff quota restricted to 21 million tonnes per four-year-period.